 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDService Art Company,IncandLocal 67, OperativePlasterers'and Cement Masons'InternationalAssociation of the United States and Canada,AFL-CIO and Detroit Association of Walls andCeiling Contractors,Party in Interest Case 7-CA-25579September 30 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 9 1986, the Board issued a Decision and Order in this proceeding' ordering theRespondent to make all the contractually requiredpayments to fringe benefit funds owed since September 1985 and to reimburse its employees for anylosses attributable to its failure to make these contractually required paymentswhich failure theBoard found violated Section8(a)(5) and(1) of theActOn February 16 1987 the United StatesCourt of Appeals for the Sixth Circuit enforced theBoard s Order in full 2On June 26, 1987 the Acting Regional DirectorforRegion 7 issued a backpay specification andnotice of hearing alleging inter alia that a controversy had arisen over the amount of delinquentcontributions owed to the union fringe benefitfunds and the amount of employee losses attnbutable to the failure to make the delinquent benefitfund contributionsThe Respondent failed to filean answer to the backpay specificationOn August 17 1987 the General Counsel filedwith the Board a Motion to Transfer Case to theBoard and for Default Judgment with exhibits attachedOn August 19 1987 the Board issued anordertransferringthe proceeding to theBoard anda Notice to Show Cause why the motion shouldnot be granted The Respondent filed no responseOn August 25 1988, the Board issued a SupplementalNotice to Show Cause why the motionshould not be granted The Respondent again filedno response The allegations in the motion and inthe backpay specification are therefore undisputedThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelRuling on Motion for Default JudgmentSection 102 54(a) of the Board s Rules and Regulations provides that the respondent shall file ananswer within 21 days from service of a backpay'281 NLRB No 47a Docket No 86-6223 (unpublishedjudgment)specificationSection 102 54(c) of the Board sRules and Regulations statesIf the respondent fails to file any answer to thespecification within the time prescribed by thissection the Board may either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the respondent find the specification to be true andenter such order as may be appropriateThe backpay specification served on the Respondent states that pursuant to Section 102 54 ofthe BoardsRules and Regulations the Respondent shallwithin twenty one (21) days fromthe date listed below file with the Acting RegionalDirectoran originaland four (4) copies of anAnswer to this SpecificationThe backpay specification states further that to the extent that suchAnswer fails to deny allegations of the Specification in the manner required under the Board sRules and Regulations and failure to do so is notadequately explained suchallegationsshallbedeemed to be admitted to be true and the respondent shall be precluded from introducing any evidence controverting themFurther the undisputedallegationsin the Motion for Default Judgmentdisclose that theRegionalDirector forRegion 7 by a letter dated July 21 1987 notifiedthe Respondent thatunless ananswer was filed byAugust 4 1987 a Motion for Default Judgmentwould be filed The Respondent did not reply tothis letter or file an answer to the backpay specificationIn the absence of good cause being shown forthe failure to file a timely answer to the backpayspecificationand asno explanation or response totheNotices to Show Cause has been filed wegrant the General Counsels Motion for DefaultJudgment except as to the amount alleged for theWall & Ceiling Contractors Industry PromotionFund 3 Accordingly we find the computations inthe specification of the amounts owed to the fringebenefit funds (with the exception of the IndustryPromotion Fund) for delinquent contributions andto individual employeeJamesBushey for his lossesto be trueWe shall order the Respondent to paythese amountsplus interest, if any 43Industry promotion funds are permissive nonmandatorysubjects ofbargaining Because it is not an unfair labor practice for an employer unilaterally to make a change in a permissive nonmandatorysubject of bargainingwe shall not require the Respondent to make payments to theWall & Ceiling Contractors Industry Promotion Fund SeeFinger LakesPlumbingCo254 NLRB 1399 (1981)4 The Boarddoesnot provide for the addition of interestat a fixed rateon unlawfully withheld fund payments InsteadseeMerryweather OpticalCo 240 NLRB 1213 1216 at fn 7 (1979) for the methodof determiningany additional amounts owed to such funds as reimbursement for lossesContinued291NLRB No 35 SERVICE ART CO235ORDERthe amounts following theirnamesplus interest,6 ifThe National Labor Relations Board orders thatanyInctheRespondentServiceArtCompanyHealth and Welfare Fund$5320 95,,WarrenMichigan its officers agents successorsPension Fund5601 00Vacation Fund420075and assigns shall make its employees whole byBuildingTrades Council Fund33606paying the trust funds and employee listed belowJames Bushey60000attributableto the unlawfullywithheld contributionsHowever theBoard doesprovideinterest at a fixed rate on amounts owed to individualemployeesfor their losses attributable to the unlawful withholding ofbenefit fund contributionsKroft Plumbing252 NLRB 891 fn 2 (1980)enfdmem 661F 2d 940 (9th Cir1981) Interest on such amounts shallbe computedin accordance withour decision inNew Horizons for the ReLarded283 NLRB 1173 (1987)5 In accordance with our decisioninNew Horizons for the Retarded283 NLRB 1173 (1987) interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accruedprior to January11987 (the effectivedate of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)I